Citation Nr: 1528857	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  14-25 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of cold weather injury of the upper extremities.

5.  Entitlement to service connection for residuals of cold weather injury of the lower extremities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active military duty from March 1951 to December 1952. 

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  That rating decision, in pertinent part, denied the Veteran's claims of service connection for a back disability, hearing loss, and tinnitus.  The appeal is currently under the jurisdiction of the St. Louis, Missouri RO.

Additionally, a February 2015 rating decision denied service connection for residuals of cold weather injury of the upper extremities and residuals of cold weather injury of the lower extremities.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records have been determined to be unavailable.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Veteran contends that he initially injured his lower back during service in Korea in the early 1950s.  The evidence of record indicates that he apparently underwent a laminectomy in approximately 1980.  Lumbar radiculopathy was noted in June 2005, and a February 2011 treatment record noted a spinal canal stenosis secondary to right lateral disc protrusion at L4-L5.  

The Veteran is competent to testify as to onset and frequency of back pain.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  There is nothing in the record which diminishes the credibility of his statements in that regard.  Despite the evidence pertinent to current diagnoses and in-service events, the Veteran has not been afforded a VA examination of his low back disability.  Thus, there is insufficient medical evidence for VA to make a decision on his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Upon remand, a VA orthopedic examination must be scheduled to determine the nature and etiology of his low back disability.

With respect to the claims for service connection for hearing loss and tinnitus, the Veteran was provided with a VA examination in September 2013.  Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The September 2013 VA examiner incorrectly stated that the Veteran's left ear hearing loss did "not meet the criteria for service connection even 60 years post separation."  This is not correct, as the results of the September 2013 VA audiogram clearly do show hearing loss for VA purposes in both ears.  The examiner also stated that the Veteran "does not currently have tinnitus."  This statement is contradicted by other information in the record, specifically the Veteran's notice of disagreement dated in October 2013 where he reports that he continues to have ringing in his ears.  In light of these errors, the Board finds that the September 2013 VA examination was inadequate and another examination is warranted.  In this regard, the Board notes that the Veteran served in the Korean conflict and exposure to acoustic trauma is conceded.

Finally, in a February 2015 rating decision the RO denied service connection for residuals of cold weather injury of the upper extremities and residuals of cold weather injury of the lower extremities.  The Veteran filed a notice of disagreement on these issues in February 2015.  A statement of the case (SOC) has not been issued, and the appropriate Board action is to remand the issues to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue the Veteran a Statement of the Case (SOC) addressing the issues of entitlement to service connection for residuals of cold weather injury of the upper extremities and residuals of cold weather injury of the lower extremities, to include notification of the need to timely file a substantive appeal to perfect his appeal on these issues.  Return these issues to the Board only if the Veteran perfects an appeal.

2.  Schedule an examination of the Veteran to determine the nature and etiology of his low back disorder.  The electronic claim file and a copy of this remand must be provided to the examiner.  All clinically indicated tests and studies should be conducted. 

The examiner must provide a diagnosis for each low back disability found.  He/she must then indicate whether it is at least as likely as not (probability of 50 percent or greater) that each disorder had its onset in service or is etiologically related to the Veteran's period of active service. 

The examiner is advised that the Veteran's service treatment records were presumably destroyed in a fire and are unavailable.  Nonetheless, the Board finds that the Veteran is competent to report an injury to the back during service and that the Board finds the Veteran's report of an injury in service to be credible.  Thus, the examiner must accept as true the Veteran's account of his back injury in service.  The examiner must also set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his period of military service.

If the examiner determines that he/she cannot provide an opinion on the issue without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

The AOJ must ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.

3.  Schedule the Veteran a VA audiological examination by a VA examiner who has not previously examined the Veteran, to determine whether it is at least as likely as not (probability of 50 percent) that current hearing loss and/or tinnitus is related to noise exposure in service consistent with his duties in the Korean conflict, to include his reported exposure to noise from howitzers, mortars, and gunfire.  The examiner must include specific reference to the Veteran's history and noise exposures in providing the etiology opinion.  The VA examiner must include a complete rationale for all opinions and conclusions.  

4.  Then, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




